Citation Nr: 1615938	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-28 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1988 to January 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. St. Louis, Missouri. Jurisdiction over the Veteran's claims file currently resides with the Indianapolis, Indiana RO.

In a November 2013 Board decision, the Board reopened the claim, and remanded the matter for further development.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board previously remanded this matter in November 2013 for a VA examination and for additional treatment records to be associated with the file, the Board now remands this matter to afford the Veteran a videoconference hearing. 

In a July 2009 VA 9, the Veteran did not request a hearing on the issue on appeal. However, in a November 2011 VA 9, the Veteran requested a hearing on the issue. The representative has therefore sought clarification from the Veteran, and in a letter dated April 2016, the representative states that the Veteran is indeed requesting a videoconference hearing with the Board.

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses such a desire. 38 C.F.R. § 20.700 (2015). Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing. Therefore, in order to ensure full compliance with due process requirements, the case is remanded for the RO to schedule a videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the videoconference hearing before a Veterans Law Judge. The Veteran should be provided with proper notice of the date, time and location of the hearing, and given the opportunity to appear.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



